Exhibit 10.9 WEIGHT WATCHERS INTERNATIONAL, INC. TERM SHEET FOR EMPLOYEE RESTRICTED STOCK UNIT AWARDS FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a Virginia corporation (the “Company”), hereby grants to the employee of the Company or its Affiliates as identified below (the “Employee”) the aggregate number of Restricted Stock Units specified below which are ultimately payable in shares of Common Stock of the Company (the “RSU Award”).The RSU Award is granted upon the terms, and subject to the conditions, set forth in this Term Sheet, the Company’s stock incentive plan specified below (as amended and restated, the “Plan”), and the Terms and Conditions for Employee Restricted Stock Unit Awards promulgated under such Plan and as attached hereto (the “Terms and Conditions”), each hereby incorporated herein by this reference and each as amended from time to time (capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Terms and Conditions or the Plan). Key Terms and Conditions Name of Employee: [ ] Grant Date: [ ] Plan: Second Amended and Restated Weight Watchers International, Inc. 2014 Stock Incentive Plan Aggregate Number of Restricted Stock Units: [ ] Vesting Schedule for Restricted Stock Units (subject to continued employment) Date [ ] [ ] [ ] # of Restricted Stock Units 33.3% of Aggregate Number of Restricted Stock Units 33.3% of Aggregate Number of Restricted Stock Units 33.3% of Aggregate Number of Restricted Stock Units By accepting this Term Sheet, the Employee acknowledges that he or she has received and read, and agrees that the Restricted Stock Units granted herein are awarded pursuant to the Plan, are subject to and qualified in their entirety by this Term Sheet, the Plan, and the Terms and Conditions, and shall be subject to the terms and conditions of this Term Sheet, the Plan and the Terms and Conditions. If the Employee does not sign and return this Term Sheet by [ ], this RSU Award shall be forfeited and shall be of no further force and effect. WEIGHT WATCHERS INTERNATIONAL, INC. By: Name: Kimberly Samon Employee Signature Title: Chief Human Resources Officer [Name] [Address] WEIGHT WATCHERS INTERNATIONAL, INC.
